Case: 15-40934      Document: 00513384292         Page: 1    Date Filed: 02/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40934
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DANIEL CASTILLO-DE LA PORTILLA, also known as Sergio Cantu-
Hernandez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1768-1


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Daniel Castillo-De La
Portilla raises an argument that is foreclosed by United States v. Morales-
Mota, 704 F.3d 410, 412 (5th Cir. 2013). In Morales-Mota, 704 F.3d at 412, we
rejected the argument that the Texas offense of “burglary of a habitation” is
broader than the generic, contemporary definition of “burglary of a dwelling”



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40934    Document: 00513384292    Page: 2   Date Filed: 02/17/2016


                                No. 15-40934

under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner” of a
habitation as a person with “a greater right to possession of the property than
the actor.” Accordingly, the motion for summary disposition is GRANTED, and
the judgment of the district court is AFFIRMED.




                                      2